DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005] line 4: “the second configured” should read –the second portion configured-.
Paragraph [0006] line 4: “the second configured” should read –the second portion configured-.
Paragraph [0018] line 6: “the apex 155” should read –the apex 115-.
The Paragraph numbers immediately following Paragraph [0024] restart at [0001]-[0004]. These Paragraph numbers should be corrected to [0025]-[0028].  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the second" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to “a second portion” from line 4 or the second of something else. For examination purposes, “the second” is being interpreted as referring to “a second portion.”
Claim 10 recites the limitation "the second" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to “a second portion” from line 4 or the second of something else. For examination purposes, “the second” is being interpreted as referring to “a second portion.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Munro (US 4,505,687 A).
Regarding claim 1, Munro discloses a toy, that can be used by a pet, comprising a first portion (Figure 1: body portion 14) comprising a non-linear configuration having a front end to a tail end (Figure 1, illustrated below: body portion 14 is a coil shape which is non-linear), wherein the first portion is configured to slidably retain a treat (free end of coil could be used to slidably retain a treat). And a second portion (Figure 1: head portion 12) attached to the front end of the first portion, the second configured to provide weight to the pet toy (provides weight as any physical object has weight).
Regarding claim 2, Munro discloses wherein the first portion comprises a helical coil (Figure 1: body portion 14; Col. 3 lines 9-12, coil shape).

    PNG
    media_image1.png
    505
    263
    media_image1.png
    Greyscale

Figure 1
Regarding claim 5, Munro discloses wherein the first portion and the second portion are of a unitary construction (Figure 1: seen that head and body are one unit; Figure 4: cross section shows of uniform fabric material 17).
Regarding claim 6, the claimed phrase “wherein the first portion and the second portion are molded as a unitary construction” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 9, Munro discloses wherein the second portion resembles the head of an animal (Figure 1: head portion 12, shows face of some type of animal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,505,687 A) in view of Day (US 2014/0318472 A1).
Regarding claim 3, Munro does not disclose wherein the coil increases in diameter from the front end to a location between the front end and the tail end and decreases in diameter from the location to the tail end.
Day teaches wherein the coil increases in diameter from the front end to a location between the front end and the tail end and decreases in diameter from the location to the tail end (Day: Paragraph [0016] lines 1-11; Figure 2: coil increases from first end 12 to center (line A3) and decreases from center (line A3) to second end 14).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Munro’s coiled toy and incorporated the varying 
Regarding claim 4, Munro as modified above teaches wherein the location between the front end and the tail end comprises a midpoint of a length of the helical coil (Figure 1: body portion 14 coil has a midpoint between a front end and a tail end of the length of the coil in illustration shown above).
Regarding claim 7, Munro does not disclose wherein the first portion and the second portion are constructed of a polymeric material.
Day teaches wherein the first portion and the second portion are constructed of a polymeric material (Day: Paragraph [0030] lines 11-15, polymeric materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the toy of Munro and use a polymeric material for the toy, as taught by Day, as it is a resilient and durable material (Day: Paragraph [0030] lines 11-15).
Regarding claim 8, Munro does not disclose wherein the first portion and the second portion are constructed of an elastomeric material.
Day teaches wherein the first portion and the second portion are constructed of an elastomeric material (Day: Paragraph [0030] lines 1-3, thermoplastic elastomer).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the toy of Munro and use an elastomeric material for the toy, as taught by Day, as it is resilient and flexible material (Day: Paragraph [0030] lines 2-3 and 9).
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,505,687 A) in view of Wolfe et al. (US 9,901,075 B2).
Regarding claim 10, Munro discloses a toy, that can be used by a pet, comprising: a first portion (Munro: Figure 1: body portion 14) comprising a non-linear configuration having a front end to a tail end (Munro: Figure 1, illustrated above: body portion 14, coil shape is non-linear), wherein the first portion is configured to slidably retain a treat (Munro: Figure 1: free end of coil could be used to slidably retain a treat). A second portion (Munro: Figure 1: head portion 12) attached to the front end of the first portion, the second configured to provide weight to the pet toy (provides weight as any physical object has weight).
Munro does not disclose one or more treats having a through bore, wherein the through bore has a diameter sized to allow the one or more treats to be slidably positioned on the first portion.
Wolfe et al. teaches one or more treats having a through bore (Wolfe et al.: Figure 1: digestible treats 120 shown with through holes), wherein the through bore has a diameter sized to allow the one or more treats to be slidably positioned on the first portion (Wolfe et al.: Col. 4 lines 28-33, digestible treat 120 slide on rod 104).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Munro’s coiled toy and incorporated treats with a through bore, as taught by Wolfe et al., to provide a reward to the pet toy which is known in the art to increase pet’s interaction with toys (Benson et al.: Col. 1 lines 16-23).
Regarding claim 11, Munro as modified above teaches wherein the first portion comprises a helical coil (Munro: Figure 1, body portion 14; Col. 3 lines 9-12, coil shape).

Regarding claim 14, Munro as modified above teaches wherein the first portion and the second portion are of a unitary construction (Figure 1: seen that head and body are one unit; Figure 4: cross section shows of uniform fabric material 17).
Regarding claim 15, the claimed phrase “wherein the first portion and the second portion are molded as a unitary construction” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,505,687 A) in view of Wolfe et al. (US 9,901,075 B2) and further in view of Day (US 2014/0318472 A1).
Regarding claim 12, Munro in view of Wolfe as modified above does not teach wherein the coil increases in diameter from the front end to a location between the front end and the tail end and decreases in diameter from the location to the tail end.
Day teaches wherein the coil increases in diameter from the front end to a location between the front end and the tail end and decreases in diameter from the location to the tail 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified thecoiled toy of Munro in view of Wolfe and incorporated the varying diameter, as taught by Day, to provide for a more interesting toy for the pet by creating a more complex system to retain a treat or another object (Day: Paragraph [0018]) for the pet to try and remove, therefore occupying the pet’s attention for longer. 
Regarding claim 16, Munro as modified above does not teach wherein the first portion and the second portion are constructed of a polymeric material.
Day teaches wherein the first portion and the second portion are constructed of a polymeric material (Day: Paragraph [0030] lines 11-15, polymeric materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the material of the toy of Munro in view of Wolfe and use a polymeric material for the toy, as taught by Day, as it is resilient and durable material (Day: Paragraph [0030] lines 11-15).	
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,505,687 A) in view of Wolfe et al. (US 9,901,075 B2).
Regarding claim 17, Munro discloses a method of entertaining a pet with a toy comprising: providing a body with a first portion having a non-linear configuration (Figure 1: body portion 14, coil shape is non-linear; Col. 3 lines 9-12) and a weighted second portion (Figure 1: head portion 12 provides weight as any physical object has a weight) coupled to a front end of the first portion (Figure 1, illustrated above).

Wolfe et al. teaches providing a treat with a through bore (Figure 1: digestible treats 120 shown with a through bore) having a diameter sized to allow the one or more treats to be slidably positioned on a first portion (Col. 4 lines 28-33, digestible treats 120 slide onto rod 104). And slidably positioning the treat on the first portion (Col. 4 lines 28-33, digestible treats 120 slide onto rod 104). And providing the toy with the treat to the pet (Col. 3 lines 48-61, pet treat delivery system).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified Munro’s coiled toy and incorporated treats with a through bore, as taught by Wolfe et al., to utilize a method that provides a reward to the pet toy which is known in the art to increase pet’s interaction with toys (Wolfe et al.: Col. 1 lines 16-23).
Regarding claim 18, Munro as modified above teaches wherein the first portion comprises a helical coil (Munro: Figure 1: body portion 14; Col. 3 lines 9-12, coil shape).
Regarding claim 19, Munro as modified above does not teach wherein the treat has a ring shaped configuration.
Wolfe et al. teaches wherein the treat has a ring shaped configuration (Col. 4 lines 33-34, donut or tire shape; Figure 1: digestible treats 120 shown with a through bore in a ring shape).
It would have been an obvious to one of ordinary skill in the art before the effective filing date to modify the toy of Munro and incorporate ring shaped treats, as taught by Wolfe, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosenberg (US D236148 S), Lin (US 5,727,984 A), Paeza (US 6,361,395 B1), Duval (US 2002/0102912 A1), Ming (US 6,461,220 B1), Wang (US D523191 S), Krietzman et al. (US 5,870,971 A), Krietzmen et al. (US 5,778,825 A), and D’Angelico (US D353235 S) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MEGAN J MORONEY/Examiner, Art Unit 4174             

/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174